Mr. Justice Dunn, dissenting: James A. Willhite was a party to the suit interested adversely to plaintiff in error Berry, who was a distracted person, defending by a guardian ad litem and his conservator. James A. Willhite was an interested and incompetent witness. The decree rests upon his testimony alone, for his was the only testimony showing any interest of complainants in the property in controversy. The burden of proving ownership rested on complainants, and they introduced no competent evidence. A guardian ad litem cannot waive any of the rights of the defendant whom he represents, and when incompetent and illegal evidence is introduced without objection by the guardian, the court is bound to notice and exclude such evidence. The objection cannot be waived by the guardian ad litem or by a natural or legal guardian. (Waugh v. Robbins, 33 Ill. 181; Cartwright v. Wise, 14 id. 417; Barnard v. Barnard, 119 id. 92; Turner v. Jenkins, 79 id. 228; Boyer v. Boyer, 89 id. 447; Rhoads v. Rhoads, 43 id. 239.) In Cartwright v. Wise, supra, the court said (p. 418) : “It is true, the guardian ad litem raised no objection to the competency of the witness. But this cannot prejudice the rights of the defendant, whom he represented. The guardian could waive none of his rights. They are committed to the protection of the court, whose duty it is to notice legitimate and substantial objections in such a case, whether raised by the guardian or not. He who prosecutes an infant or an idio.t must see to it that he makes out a proper case, and by competent proof, before he can expect a decision in his favor.”